Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED

LESSEE WORKING CAPITAL LOAN AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED LESSEE WORKING CAPITAL LOAN
AGREEMENT (this “Amendment”), dated as of December 11, 2006 (“Amendment No. 1
Effective Date”), is made and entered into by and between SCRUBGRASS GENERATING
COMPANY, L.P., a Delaware limited partnership (“Lender”) and BUZZARD POWER
CORPORATION, a Delaware corporation (“Lessee”).

WHEREAS, Lender and Lessee are parties to that certain Amended and Restated
Lessee Working Capital Loan Agreement as heretofore modified and supplemented
and as in effect on the date hereof, (the “Amended and Restated Lessee Working
Capital Loan Agreement”) dated December 22, 1995;

WHEREAS, pursuant to Amendment No. 6 (as defined below), the Lender has
requested that the Banks, the Agent and the Bond LOC Issuers consent, inter alia
to (i) an increase in the amount of the Working Capital Loan Commitment to
$6,000,000.00, (ii) an extension of the date for mandatory repayment in full of
all outstanding Working Capital Loans to December 31, 2012 and (iii) certain
conforming amendments to the Amended and Restated Lessee Working Capital Loan
Agreement; and

WHEREAS, as a condition to granting their consent to such increase, extensions
and amendments, the Banks, the Agent and the Bond LOC Issuers require that the
Lender and Lessee enter into this Amendment.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms have the
meanings ascribed to them in the Amended and Restated Lessee Working Capital
Loan Agreement. Each of the following terms is added to the Amended and Restated
Lessee Working Capital Loan Agreement in appropriate alphabetical order:

“Amendment No. 6” means Amendment No. 6 to Amended and Restated Reimbursement
and Loan Agreement, dated as of the date hereof, among the Lender, the Banks,
Calyon, New York Branch, as successor to Credit Lyonnais, New York Branch, as
Agent and the Bond LOC Issuer named therein.

2. Amendments to the Amended and Restated Lessee Working Capital Loan Agreement.
Effective on the Amendment No. 1 Effective Date, the Amended and Restated Lessee
Working Capital Loan Agreement shall be amended as follows:

a. The definition of “Applicable Margin” contained in Section 1.01 of the
Amended and Restated Lessee Working Capital Loan Agreement is hereby amended to
read in its entirety as follows:



--------------------------------------------------------------------------------

“Applicable Margin” shall mean, with respect to:

(a) any Lessee Working Capital Loan that is a Lessee Base Rate Loan, (i) through
July 1, 2010, 0.25% and (ii) thereafter, 0.375% per annum; and

(b) any Lessee Working Capital Loan that is a Lessee Eurodollar Rate Loan,
(i) through July 1, 2010, 1.25% and (ii) thereafter, 1.375% per annum.

b. The first sentence of Section 2.01(b) of the Amended and Restated Lessee
Working Capital Loan Agreement is hereby amended by deleting the phrase “dated
the Effective Date” inserting the phrase “delivered on and dated as of the
Amendment No. 1 Effective Date.”

c. Section 2.01(d)(i) of the Amended and Restated Lessee Working Capital Loan
Agreement is hereby amended to read in its entirety as follows:

Mandatory Repayment of Working Capital Loans. The Lessee shall repay the
principal amount of the Lessee Working Capital Loans and accrued interest
thereon on December 31, 2012. Notwithstanding anything to the contrary in this
Agreement, the Lessee agrees to reduce the principal balance of Lessee Working
Capital Loans outstanding once for twenty consecutive days during each of the
following calendar years to an amount that is not greater than the corresponding
amount set forth below:

 

Calendar Year

   Amount

2006

   $ 3,000,000.00

2007

   $ 2,000,000.00

Thereafter

   $ 0.00

The time period in each calendar year during which the Lessee shall reduce the
balance of Lessee Working Capital Loans to an amount not greater than the amount
set forth opposite such year shall be determined by the Lessee and notice of
such determination shall be delivered to the Lender no later than three
(3) Business Days after the end of such time period. Subject to the terms and
conditions of this Agreement, amounts repaid in respect of the Lessee Working
Capital Loans may be reborrowed thereafter until December 31, 2012, upon which
date the Lessee Working Capital Loan Commitments shall terminate.”

d. Exhibit A to the Amended and Restated Lessee Working Capital Loan Agreement
is hereby amended to read in its entirety as set forth on Exhibit A hereto.

 

2



--------------------------------------------------------------------------------

3. Working Capital Notes. The first sentence of Section 2.01(b) of the Amended
and Restated Lessee Working Capital Loan Agreement is hereby amended to read in
its entirety as follows: “The Lessee Working Capital Loans made by Lender shall
be evidenced by a promissory note of the Lessee in the form of Exhibit A to the
First Amendment to Amended and Restated Working Capital Loan Agreement (an
“Amended and Restated Lessee Working Capital Note”), dated with the date of
execution and delivery thereof, payable to the Lender in an initial principal
amount equal to the Lender’s Lessee Working Capital Loan Commitment and
otherwise duly completed; provided, however, that all Lessee Working Capital
Loans in the form of Lessee Base Rate Loans that are outstanding under the
Lessee Working Capital Note immediately prior to the Amendment No. 1 Effective
Date (such note, the “Amendment No. 1 Existing Lessee Working Capital Note”)
shall be deemed outstanding Lessee Working Capital Loans in the form of Lessee
Base Rate Loans under (and all accrued interest thereon, including any interest
accrued under the Amendment No. 1 Existing Lessee Working Capital Note shall be
payable under) the Amended and Restated Lessee Working Capital Note, subject to
the terms and conditions of the Amended and Restated Lessee Working Capital Loan
Agreement in effect on and after the Amendment No. 1 Effective Date; and
provided further that the Lessee shall have converted all outstanding Lessee
Working Capital Loans, if any, that are Lessee Eurodollar Rate Loans to Lessee
Base Rate Loans in a timely fashion in accordance with the Amended and Restated
Lessee Working Capital Agreement so that on the Amendment No. 1 Effective Date,
all outstanding Lessee Working Capital Loans are Lessee Base Rate Loans.”

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York, without regard to any other
applicable conflict of law provisions (except Section 5-1401 of the New York
General Obligations Law and any successor statute thereto).

5. Amendments. This Amendment may not be amended, altered, modified or revoked
without the prior written consent of all parties hereto, except in accordance
with the requirements under the Amended and Restated Lessee Working Capital Loan
Agreement for modifications thereto.

6. Headings. All headings in this Amendment are included only for convenience
and ease of reference and shall not be considered in the construction and
interpretation of any provision hereof.

7. Binding Nature and Benefit. This Amendment shall be binding upon and inure to
the benefit of each party hereto and their respective successors and assignors.

8. Reference to and Effect on the Amended and Restated Lessee Working Capital
Loan Agreement.

a. Upon the effectiveness of this Amendment each reference in the Amended and
Restated Lessee Working Capital Loan Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein”, or words of like import, or to the Amended and Restated
Lessee Working Capital Note, and each reference in the Amended and Restated
Lessee Working Capital Note to the Amended and Restated Lessee Working Capital
Loan Agreement, shall mean and be a reference to the Amended and Restated Lessee
Working Capital Loan Agreement or Amended and Restated Lessee Working Capital
Note, as applicable, as amended hereby and as the same may be further amended,
supplemented and otherwise modified and in effect from time to time.

 

3



--------------------------------------------------------------------------------

b. Except as expressly provided herein, the Amended and Restated Lessee Working
Capital Loan Agreement shall remain unchanged and in full force and effect.

c. The execution, delivery and effectiveness of this Amendment shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of the Lender under the Amended and Restated Lessee Working Capital Loan
Agreement nor constitute a waiver of any provision of the Amended and Restated
Lessee Working Capital Loan Agreement.

9. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original for all purposes, but all of which together
shall constitute one and the same instrument.

10. Consent. The undersigned parties consent to this Amendment and each and
every action to be taken hereunder and as described herein.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered as of the day and year first above written.

 

SCRUBGRASS GENERATING COMPANY, L.P.,

a Delaware limited partnership

By:  

/s/ John W. O’Connor

Name:   John W. O’Connor Title:   Vice President and Treasurer

BUZZARD POWER CORPORATION,

a Delaware corporation

By:  

/s/ Jimmy Chow

Name:   Jimmy Chow Title:   Controller